1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The abstract of the disclosure is objected to because the abstract does not set forth the nature and gist of the invention.
Correction is required.  See MPEP § 608.01(b).

3.	The drawings are objected to because in para 0047, reference numeral 132 should be power splitter; 134 should be power combiner; there is no reference numeral 130 in the drawings; boxes before 132 and after 134 should be identified.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the linearization circuit comprises an EM field source as set forth in cl. 18; the first ADFMR circuit comprises a phase shifter as set forth in cl. 7 must be shown or the feature(s) canceled from the claim(s). Note that FC in fig. 23 is a field coil that is used for the biasing purposes. Cl. 1 recites electromagnetic field which is external magnetic field to be measured. It is confusing whether this external magnetic field is provided by the EM field source or EM source field is the field coil.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

5.	Claims 9,16-17,19-20 are objected to because of the following informalities:
	In claim 9, there is no antecedent basis for “the first test circuit and “the second test circuit”; there is no antecedent basis for “the output first test signal” and “the output second test signal”;
	In claim 16, there is no antecedent basis for “the electrical signal output”;
	In claim 17, there is no antecedent basis for “the original electrical signal”;
	In claim 19, there is no antecedent basis for “the applied EM field;
	In claim 20, there is no antecedent basis for “the EM field magnitude”.
Appropriate correction is required.



6.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the phrase “an electronic oscillator that provides an electrical signal” is indefinite as it is vague as whom this electrical signal is provided to; there is no structural cooperation between elements; the structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device; the phrase “circuit enables perturbation of the electrical signal by electromagnetic (EM) fields” is indefinite as it is vague what electromagnetic fields are;
In claim 3, the phrase “an interferometer circuit” is indefinite as it is unclear whether an interferometer circuit claimed is the same or different from the interferometer circuit of cl. 2;
In claim 9, it is unclear from the language of the claim as to what is the different between the first/second ADFMR circuits and the first/second test circuits;
In claims 10,13, the first ADFMR circuit comprises an ADFMR device as set forth in cl. 1; the first ADFMR circuit in claims 10,13 also recites a ADFMR device; it is vague whether they are same or different; applicant should change in cl. 1 to ---a first ADFMR device--- and accordingly change claims 10,13;
In claim 14, it is vague whether claim recites three ADFMR devices; one in cl. 1 and two in cl. 14? The structure as claimed is vague;
In claim 18, the phrase “an EM field source” is indefinite. Cl. 1 recites electromagnetic field which is external magnetic field to be measured. It is confusing whether this external magnetic field is provided by the EM field source or EM source field is a field coil that is used for the biasing purposes as shown in fig. 23. Perhaps applicant intends to use “a field coil” instead.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,13-14,20 are rejected under 35 U.S.C. 103 as being unpatentable over Salahuddin et al. (WO 2018/111769) (see also USPGPUB 2019/0385586).
As to claims 1,20, Salahuddin discloses an acoustically driven ferromagnetic resonance (ADFMR) based magnetic field sensor wherein an electrical signal is provided to transducer 24; an at least one circuit comprising a first ADFMR circuit that comprises an ADFMR device e.g. 22,28, wherein the first ADFMR circuit enables perturbation of the electrical signal by electromagnetic (EM) fields; and a detector circuit e.g. see transducer 32, that determines the EM field from the electrical signal perturbation. Salahuddin discloses application of an AC voltage to the transducer 24 (see e.g. fig. 2; paras 0016;0020) and a detecting circuit comprises the second transducer and a voltage reader (see para 0025). This detecting circuit inherently indicates the strength of the external magnetic (see e.g. para 0024; clms. 14,15). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Salahuddin to use the known detection circuit as inherently taught by Salahuddin to measure the external magnetic field.
As to claim 20 which is method claim, Salahuddin discloses such method wherein an electrical signal is applied at 30; converting the electrical signal to an acoustic wave; propagating the acoustic wave across a magnetic material 28, thereby altering the acoustic wave in proportion to the EM field magnitude; and converting the altered acoustic wave to an altered electrical signal at 32 (see fig. 2). The method claim recited for using the apparatus in claim 20 is an inherent use of the apparatus of Salahuddin and is rejected on the same grounds. One of ordinary skill would find it inherent that the apparatus of Salahuddin operates in the functional manner claimed by applicant. See MPEP 2112.02(I).
As to claims 13-14, Salahuddin discloses a magnetic field sensor as described above. Salahuddin does not explicitly disclose ADFMR devices with distinct sensing orientation. It is known in the magnetic field sensing art to have a sensor with spatial orientation so that different gradients of magnetic field be sensed i.e. measurement of the magnetic field in multiple dimensions. One having ordinary skill in the related art would have the different sensing orientations of the sensor or would orient the sensor sensitive to different axes to measure the different gradients of the magnetic field or to measure the magnetic field in multiple dimensions.

9.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Salahuddin et al. (WO 2018/111769) in view of Cheng et al. (2012/0280682).


As to claims 2-4, Salahuddin discloses a magnetic field sensor as described above. Salahuddin also teaches to compare the output from 32 to the applied input electrical signal to determine the external magnetic field (see e.g. cl. 15). Salahuddin does not explicitly disclose a first reference circuit parallel to the first ADFMR circuit. Cheng is cited to show this feature. Cheng teaches to have the reference circuit 106 parallel to the measurement circuit 104 i.e. first circuit (see e.g. fig. 1). Thus, Salahuddin discloses the interferometer circuit. Salahuddin further discloses a power splitter e.g. 108 such that a test signal travels through the first circuit 104 and a reference signal travels through the reference circuit 106 and a power combiner 110 that combines the test signal and the reference signal (see e.g. fig. 1; paras 0040-0044). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Salahuddin to use the reference circuit as taught by Cheng to enhance the sensitivity of the device and thus measure the external magnetic field (see e.g. paras 0004;0008).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

10.	Claims 5-12,15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.
	Quandt et al. (2019/0317161) discloses a magnetic field sensor element with gradient measurements (para 0063);
	Tong et al. (2017/0363584) or Koyilothu et al. (2010/0253326) discloses a saw magnetic sensor with transducers and a piezoelectric film.
 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858